1    Ryan Allen Dorn, SBN 034017
     MY AZ LAWYERS, PLLC
2    1731 W. Baseline Road, Suite 101
     Mesa, Arizona 85202-5730
3    Phone: (480) 833-8000
     Fax: (480) 478-0714
4    Email: ryan@myazlawyers.com
     Attorney for Debtors
5
                                IN THE UNITED STATES BANKRUPTCY COURT
6
                                         FOR THE DISTRICT OF ARIZONA
7

8

9     In re:                                            CHAPTER 13 PROCEEDINGS

10    ERIN A WILLETT,                                   Case No. 4:19-bk-15365-BMW

11
                                      Debtor            NOTICE AND REQUEST TO TRUSTEE
12                                                      TO BEGIN ADEQUATE PROTECTION
                                                        PAYMENTS
13

14

15
        The Debtor Erin A Willett, by and through undersigned Counsel and pursuant to Local Bankruptcy
16
     Rule 2084-6 hereby request that the Chapter 13 Trustee begin monthly adequate protection payments of
17

18   $200.00 per month to Flagship Credit Acceptance starting January 5, 2020.

19
               Submitted this 16th day of April, 2021          MY AZ LAWYERS, PLLC
20
                                                               /s/ Ryan Allen Dorn, SBN 034017
21                                                             Ryan Allen Dorn
                                                               1731 W. Baseline Road, Suite 101
22
                                                               Mesa, AZ 85202-5730
23                                                             Attorney for Debtors

24

25

26



           Page 1 of 2
     Case 4:19-bk-15365-BMW                                              Case No.
                                       Doc 56 Filed 04/16/21 Entered 04/16/21     4:19-bk-15365
                                                                              09:35:42     Desc
                                       Main Document    Page 1 of 2
1                                       CERTIFICATE OF SERVICE
2           I hereby certify that the original was filed by ECF and a copy of the foregoing was
3
       mailed/emailed this 16th of April, 2021 to:
4
            Flagship Credit Acceptance
5           PO Box 3807
            Coppell TX 75019
6
            Dianne C. Kerns, Trustee
7           Office of The Chapter 13 Trustee
            31 N 6th Avenue #105-152
8           Tucson, AZ 85701
            mail@dcktrustee.com
9

10
            By: /s/ Ryan Allen Dorn
11              Ryan Allen Dorn
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



           Page 2 of 2
     Case 4:19-bk-15365-BMW                                           Case No.
                                    Doc 56 Filed 04/16/21 Entered 04/16/21     4:19-bk-15365
                                                                           09:35:42     Desc
                                    Main Document    Page 2 of 2
